536 F.Supp.2d 1368 (2008)
In re: OSI RESTAURANT PARTNERS, LLC, FAIR AND ACCURATE CREDIT TRANSACTIONS ACT (FACTA) LITIGATION.
MDL No. 1904.
United States Judicial Panel on Multidistrict Litigation.
February 20, 2008.
Before JOHN G. HEYBURN II, Chairman, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, ANTHONY J. SCIRICA, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Common defendant OSI Restaurant Partners, LLC[1] (OSI) has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Eastern District of Pennsylvania or, alternatively, in the Middle District of Florida. Plaintiffs in one Eastern District of Pennsylvania action and the Western District of Pennsylvania action support centralization, but suggest the Western District of Pennsylvania as transferee district.
*1369 This litigation currently consists of four actions listed on Schedule A and pending in three districts, two actions in the Eastern District of Pennsylvania and one action each in the. Northern District of Illinois and the Western District of Pennsylvania.
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Eastern District of Pennsylvania will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Each action involves allegations that OSI's printing of certain credit and debit card information on customer receipts violated the Fair and Accurate Credit Transactions Act. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings; especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Eastern District of Pennsylvania, is an appropriate transferee district. Half of the actions before the Panel are pending in the Eastern District of Pennsylvania, and Judge Thomas N. O'Neill, Jr., has the time and experience to steer this litigation on a prudent course.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Eastern District of Pennsylvania are transferred to the Eastern District of Pennsylvania and, with the consent of that court, assigned to the Honorable Thomas N. O'Neill, Jr., for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.

SCHEDULE A
MDL No. 1904  IN RE: OSI RESTAURANT PARTNERS, LLC, FAIR AND ACCURATE CREDIT TRANSACTIONS ACT (FACTA) LITIGATION
Northern District of Illinois
Steven Troy v. Carrabba's Italian Grill, Inc., C.A. No. 1:07-4329
Eastern District of Pennsylvania
Gerald D. Wells, Jr., et al. v. OSI Restaurant Partners, Inc., et al., C.A. No. 2:07-1431 David Sochin v. OSI Restaurant Partners, Inc., et al., C.A. No. 2:07-2228
Western District of Pennsylvania
Lauren C. Hughes, et al. v. OSI Restaurant Partners, Inc., C.A. No. 2:07-1197
NOTES
[1]  Formerly known as OSI Restaurant Partners, Inc.